DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.
 
Response to Amendment
The Applicant’s arguments and remarks received January 18, 2021 (“Remarks”) have been fully considered. Claims 1-3 and 9-11 are rejected for the reasons provided below. Claims 4-8 and 12-13 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to Claims 1-13 as being obvious, over CN106328996A “Takashi” and further in view of  CN105789611A “Zhongyu”  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US20130047422A1) and further in view of Xia (Comparative Study on MMDS and 1,3 Propane Sultone (PS) as Electrolyte Additives for Li-On Batteries; Journal of The Electrochemical Society, 161 (4) A547-A553 (2014).

Regarding claim 1, Miwa teaches a power storage device such as lithium ion secondary batteries [0002]. Miwa teaches a positive electrode plate comprising a positive current collector and a positive electrode film provided on the surface of the positive current collector; a negative electrode plate comprising a negative current collector and a negative electrode film provided on the surface of the negative current collector; a separator provided between the positive electrode plate and the negative electrode plate [0049-0051]; and an electrolyte comprising an solvent [0079], a lithium salt [0078] and an electrolyte additive [0079]; characterized in that, a positive active material in the positive electrode plate comprises lithium iron phosphate [0003, 0134]; a negative active material in the negative electrode plate comprises graphite [0056]; the electrolyte additive is composed of vinylene carbonate [0079], however is silent with regards to the electrolyte being composed of methylene methane disulfonate; and the electrolyte the content of vinylene carbonate is 1.5% to 2% by mass; the content of methylene methane disulfonate is 0.2% to 2% by mass; 
Xia teaches electrolyte additives for Li-Batteries [p. A547, col 1, para 1]. Xia teaches the electrolyte the content of vinylene carbonate is 1.5% to 2% by mass; the content of methylene methane disulfonate is 0.2% to 2% by mass p. A547, col. 2 para 1; i.e. additive components were added at 1-4% by weight]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miwa to further incorporate the electrolyte additives taught by Xia, as Xia teaches that using such additives showed benefits such as decreasing the gas evolution and reducing parasitic reactions occurring in the cell, thus improving performance [A547 col. 1 para 2]. 
With regards to the claimed “the electrolyte has a conductivity of 9.02 mS/cm to 9.08 mS/cm at 25°C; and the electrolyte has a viscosity of 2 mPa.s to 4 mPa.s at 25°C;” these are considered to be inherent properties and functions. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Since Miwa in view of Xia teach the 
The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 2, modified Miwa teaches the lithium iron phosphate battery according to claim 1. Miwa is silent in regards to a charge cut-off voltage of the lithium iron phosphate battery does not exceed 3.8 V. Xia teaches the voltage to be in the range of 2.8 to 4.2V, also shown in Fig. 3a/b on p. A548.  Xia teaches that the voltages correspond to the %mass of the electrolyte additives and thus the voltage also is considered to be inherent properties due to the recited structure as claimed. The data illustrated in Xia further teaches that the lower voltages, was due to the use of the additives in the recited ranges that further protect the cells from swelling during the early cycles, thus improving the performance of the battery [A548, Results and Discussion]. Therefore, it would have been obvious to use the claimed electrolyte additives in the recited ranges as they will exhibit good battery performance at the lower voltage ranges.


Regarding claim 11, as noted above in claim 2, modified Miwa teaches the lithium iron phosphate battery according to claim 1, characterized in that, a charge cut-off voltage of the lithium iron phosphate battery does not exceed 3.6 V [please refer to the rejection in claim 2].

Claim 3, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US20130047422A1) in further in view of Xia (Comparative Study on MMDS and 1,3 Propane Sultone (PS) as Electrolyte Additives for Li-On Batteries; Journal of The Electrochemical Society, 161 (4) A547-A553 (2014) and  Usami (US20110300430A1).

Regarding claim 3, modified Miwa is silent in regards to a press density of the negative electrode plate is 1.4 g/cm3 to 1.8 g/cm3. Usami teaches a separator for a battery [abs]. Usami teaches the density of the negative electrode plate to be 1.5g/m3, which falls within the recited ranges [0256]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miwa to incorporate the density of the negative electrode taught by Usami, as using these components for the battery exhibit excellent cycle property [0372].



Regarding claim 9, Miwa teaches the organic solvent includes a mixed solvent of a cyclic carbonate and a chain carbonate, and the organic solvent comprises a chain carbonate having a methyl group [0079], however is silent in regards to the content of the chain carbonate having a methyl group is 40% or more by mass based on the total mass of the organic solvent of the electrolyte. Usami teaches the content of the chain carbonate having a methyl group is 40% or more by mass [0169; the % mass is 15-70%, which falls within the cited ranges]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miwa to incorporate the mass% of the carbonate compound to the solvent taught by Usami and the claimed mass% of the carbonate improve the cycle properties [0178; 0372].


Regarding claim 10, modified Miwa teaches the lithium iron phosphate battery according to claim 9, and Miwa teaches the organic solvent further comprises a carboxylic acid ester[0079], however is silent in regards to the content of the carboxylic acid ester is 30% or 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729